EXHIBIT 10.12

 

SEVERANCE PAYMENT AGREEMENT

[To be Used For Executives Other Than President/CEO]

 

THIS SEVERANCE PAYMENT AGREEMENT (the “Agreement”) is entered into as of
                        , 2006 (the “Effective Date”), by and between Icagen,
Inc., a Delaware corporation (the “Corporation”), and                         
(the “Executive”), an individual residing in                         , North
Carolina.

 

W I T N E S S E T H:

 

WHEREAS, the Corporation is engaged in the business of discovering, developing
and commercializing small molecule drugs based on ion channel targets; and

 

WHEREAS, Executive is employed in a senior management position by the
Corporation; and

 

WHEREAS, in order to encourage the continued employment of Executive with the
Corporation, the Corporation is willing to provide to Executive severance
benefits under certain conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, hereby agree as follows:

 

1. EMPLOYMENT. Executive acknowledges that Executive is an employee at will and
may be terminated at any time and for any reason by the Corporation.

 

2. SEVERANCE BENEFITS. Upon termination of employment of Executive by the
Corporation, all salary due through the date of termination shall be paid;
provided, however:

 

(a) In the event of the termination of the employment of Executive by the
Corporation, Executive shall be entitled to receive the following severance
benefits (the “Severance Benefits”) upon Executive’s satisfaction of the
condition in Section 3 hereof: (i) Executive’s then base salary for the
Severance Period (as defined below); and (ii) the continuation during the
Severance Period of all benefits to which Executive was entitled at the time of
termination of employment, subject to the terms of all applicable benefit plans
and to the extent allowed under the terms of such applicable benefit plans;
provided, however, that if such benefits may not be provided to non-employees or
under the terms of such plans, the Corporation shall pay to Executive during the
Severance Period the amount that the Company was paying to the applicable third
party for such benefits immediately prior to the termination of Executive’s
employment. For purposes of this Agreement, the “Severance Period” shall mean a
number of months following termination of employment as specified on Exhibit A
hereto.

 

(b) Notwithstanding Section 2(a) hereof, in no event shall Executive be entitled
to receive any Severance Benefits hereunder:

 

(i) In the event of the death of Executive; provided such termination of
Executive’s employment shall not prejudice any benefits payable to Executive’s
spouse or beneficiaries which are fully vested as of the date of Executive’s
death.

 

(ii) In the event that Executive becomes “permanently disabled,” as hereinafter
defined; provided such termination of Executive employment shall not prejudice
any benefits payable to Executive or Executive’s spouse or beneficiaries which
are fully vested as of the date that Executive becomes permanently disabled.

 

1



--------------------------------------------------------------------------------

(iii) In the event the Corporation elects to terminate the employment of
Executive for “cause,” as hereinafter defined. For purposes of this Agreement,
“cause” shall mean the following:

 

a. Any material breach of Executive of the terms of any employment,
non-disclosure, invention, non-competition or non-solicitation agreement between
Executive and the Corporation; or

 

b. The failure of Executive to diligently and properly perform Executive’s
duties for the Corporation, such breach or failure to be determined in the
reasonable and final judgment of the Board of Directors of the Corporation and
which breach or failure is not corrected within thirty (30) days after written
notice of such failure by the Board of Directors; or

 

c. Any material failure by Executive to comply with the reasonable policies
and/or directives of the Board of Directors, which failure is not corrected
within thirty (30) days after written notice of such failure by the Board of
Directors; or

 

d. Any action by Executive that is illegal or dishonest which is materially
detrimental to the interest and well-being of the Corporation; or

 

e. Any willful and knowing violation of any rules or regulations of any
governmental or regulatory body, which is materially detrimental to the interest
and well-being of the Corporation; or

 

f. Any failure by Executive to fully disclose any material conflict of interest
Executive may have with the Corporation in a transaction between the Corporation
and any third party which is materially detrimental to the interest and
well-being of the Corporation; or

 

g. Any adverse act or omission by Executive which would be required to be
disclosed pursuant to applicable securities laws or which would limit the
ability of the Corporation or any entity affiliated with the Corporation to
issue or sell securities under any Federal or state law or which would
disqualify the Corporation or any affiliated entity from any exemption otherwise
available to it, all of which are materially detrimental to the interest and
well-being of the Corporation;

 

(iv) In the event that Executive is terminated, with or without cause, in
connection with a reduction in force by the Corporation of more than 25% of the
Corporation’s workforce or as a result of the elimination of any department of
the Corporation; or

 

(v) In the event that Executive voluntarily terminates Executive’s employment
with the Corporation.

 

(c) Notwithstanding the provisions of Section 2(a) hereof, (i) in all cases,
benefits refer to health, dental, disability and life insurance benefits in
place at the time of termination of Executive and as subsequently modified by
the Corporation to affect all employees similarly situated in the same manner;
(ii) no further contributions shall be made by the Corporation to the 401(k)
plan on behalf of Executive after such termination; and (iii) accrued but unpaid
vacation pay shall be paid upon the date of termination of Executive in
accordance with the Corporation’s policy regarding same.

 

(d) Notwithstanding the foregoing, upon the occurrence of a Change of Control
(as hereinafter defined), Sections 2(b)(iii)(b) and 2(b)(iv) shall be
automatically deleted from this Agreement and shall no longer be applicable as
“cause” hereunder.

 

(e) Notwithstanding the foregoing, in the event of any termination of
Executive’s employment under Section 2(b)(iii)(b) or 2(b)(iv) (and while such
provisions remain in effect hereunder), the Executive will be entitled to
receive three (3) months of Severance Benefits (or such greater amount as the
Board of Directors of the Corporation in its sole discretion shall determine) if
the Executive has completed at least one year of service with the Corporation in
a director or higher position.

 

 

2



--------------------------------------------------------------------------------

3. CONDITION TO RECEIPT OF BENEFITS. Upon the occurrence of an event described
in Section 2 above, Executive will be eligible to receive the Severance Benefits
only if Executive executes and delivers to the Corporation (and does not
subsequently revoke) a Release and Settlement Agreement acceptable to the
Corporation.

 

4. PAYMENT OF SEVERANCE BENEFITS. The Corporation will pay the Severance
Benefits in semi-monthly installments to be paid on the 15th and last business
day of each calendar month commencing in the month immediately following the
date of termination of Executive’s employment, each such semi-monthly
installment of the base salary portion of the Severance Benefits to be equal to
two weeks’ base salary. The Severance Benefits shall be subject to mandatory
withholding, including federal, state and local income taxes, as well as FICA
and other applicable withholding.

 

Notwithstanding the foregoing, Executive agrees that the Severance Benefits
shall be paid in accordance with Section 409A (“Code Section 409A”) of the
Internal Revenue Code of 1986, as amended, and agrees that, to the extent
required in order to avoid the imposition on Executive of any excise tax under
Code Section 409A, the initial payment of the Severance Benefits may be delayed
for a period of six (6) months following the date of Executive’s termination of
employment.

 

5. DEFINITIONS.

 

(a) For purposes of this Agreement, Executive shall be considered permanently
disabled upon the earlier of (i) the date Executive is determined to be eligible
for long-term disability benefits under any plan sponsored by the Corporation
which provides long-term disability benefits to Executive, or (ii) if a
qualified medical doctor mutually acceptable to the Corporation and Executive or
Executive’s personal representative shall have certified in writing that:
(A) Executive is unable because of a medically determinable physical or mental
disability to perform substantially all of Executive’s duties for more than one
hundred eighty (180) calendar days measured from the last full day of work, or
(B) by reason of mental or physical disability, it is unlikely that Executive
will be able, within one hundred eighty (180) calendar days, to resume
substantially all business duties and responsibilities in which Executive was
previously engaged and otherwise discharge Executive’s duties to the
Corporation.

 

(b) For purposes of this Agreement, a “Change in Control Event” shall mean:

 

(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Corporation if, after such acquisition,
such Person beneficially owns (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) 30% or more of either (x) the then-outstanding shares of
common stock of the Corporation (the “Outstanding Corporation Common Stock”) or
(y) the combined voting power of the then-outstanding securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”); provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change in Control Event: (A) any acquisition directly from the Corporation
(excluding an acquisition pursuant to the exercise, conversion or exchange of
any security exercisable for, convertible into or exchangeable for common stock
or voting securities of the Corporation, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Corporation or an underwriter or agent of the Corporation), (B) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any corporation controlled by the Corporation, or (C) any
acquisition by any corporation pursuant to a Business Combination (as defined
below) which complies with clauses (x) and (y) of subsection (iii) of this
definition; or

 

(ii) such time as the Continuing Directors (as defined below) do not constitute
a majority of the Board (or, if applicable, the Board of Directors of a
successor corporation to the Corporation), where the term “Continuing Director”
means at any date a member of the Board (x) who was a member of the Board on

 

3



--------------------------------------------------------------------------------

the date of the initial adoption of this Plan by the Board or (y) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (y) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or

 

(iii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Corporation or a sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Corporation or substantially all of the Corporation’s assets either directly or
through one or more subsidiaries) (such resulting or acquiring corporation is
referred to herein as the “Acquiring Corporation”) in substantially the same
proportions as their ownership of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities, respectively, immediately prior to
such Business Combination and (y) no Person (excluding the Acquiring Corporation
or any employee benefit plan (or related trust) maintained or sponsored by the
Corporation or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 50% or more of the then-outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination); or

 

(iv) a complete liquidation or dissolution of the Corporation.

 

6. STOCK OPTIONS. The provisions of this Agreement shall not alter or modify the
terms (including, without limitation, any vesting provisions) of any stock
options granted to Executive by the Corporation, which shall be governed in all
respects by the equity compensation or other related plan pursuant to which such
options are granted and the respective stock option agreement(s) evidencing such
options.

 

7. SEVERABILITY. The provisions of this Agreement shall be deemed severable, and
the invalidity or unenforceability of any provision (or part thereof) of this
Agreement shall in no way affect the validity or enforceability of any other
provision (or remaining part thereof).

 

8. GOVERNING LAW. This Agreement shall be governed by and construed according to
the laws of the State of North Carolina, without reference to the choice of law
provisions of such laws.

 

9. NOTICES. Any notice required to be given hereunder shall be sufficient if in
writing and sent by a reputable national carrier or certified or registered
mail, return receipt requested, first-class postage prepaid, in the case of
Executive, to Executive’s address as shown on the Corporation’s records, and in
the case of the Corporation, to its principal office and addressed to the
President of the Corporation.

 

10. BENEFIT. This Agreement shall be binding upon and shall inure to the benefit
of each of the parties hereto, and to their respective heirs, representatives,
successors and assigns. This Agreement shall be binding upon the Corporation and
upon any successor corporation.

 

4



--------------------------------------------------------------------------------

11. TERMINATION OF AGREEMENT. This Agreement shall terminate and be of no
further force or effect upon the occurrence of any event described in
Section 2(b) hereof.

 

12. ENTIRE AGREEMENT. This Agreement contains the entire agreement and
understandings by and between the Corporation and Executive with respect to the
subject matter hereof, and supersedes all prior agreements and understandings,
whether written or oral, with respect to the subject matter hereof, including
all severance payment provisions set forth in any employment agreements, any
employment offer letters or any other agreements or understandings. No
representations, promises, agreements or understandings, written or oral, not
herein or therein contained with respect to the subject matter hereof shall be
of any force or effect. No change or modification hereof shall be valid or
binding unless the same is in writing and signed by the parties hereto. No
waiver of any provision of this Agreement shall be valid unless the same is in
writing and signed by the party against whom such waiver is sought to be
enforced; moreover, no valid waiver of any other provision of this Agreement at
any time shall be deemed a waiver of any other provision of this Agreement at
such time nor will it be deemed a valid waiver of such provision at any other
time.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Severance Payment
Agreement as of the day and year first above written.

 

CORPORATION:

 

ICAGEN, INC.

By:        

Name:

Title:

EXECUTIVE:   Name:

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

      Position    Length of Service    Severance Period      

Vice President, Senior Vice President

   Year 1    3 months      

Vice President, Senior Vice President

   Years 2-6    6 months      

Senior Director or Vice President

   Over 6 years    9 months      

Senior Vice President

   Over 6 years    12 months

 

7